Title: Notes for the Settlement of the Estate of Jane Randolph Jefferson, [ca. February 1790]
From: Jefferson, Thomas
To: 



[ca. February 1790]

Notes for the settlement of my mother’s affairs.
There is an old account to settle between her and my father’s executors, for the board of the children. In order to do this, the time when the several children left her or came of age, must be fixed.

An account with Mr. J. Bolling for the expenditure of her distributable part of my sister Jane’s estate, left in his hands. He laid out a part or perhaps the whole for my mother in necessaries.

There must be some account between her and my sister Elizabeth for board &c.

Upon settlement of my sister Elizabeth’s estate, my mother was entitled to a distributive share of it.

A long account of 20 year’s currency with Kippen & Co. has subsisted without any settlement. The whole of this is charged or chargeable to me on my assumpsit.
A long account between my mother and myself. This consists of several kinds of articles. 1st. the balance assumed to Kippen & Co. beforementioned. 2. monies paid or assumed for her to other people. These will be generally found in my pocket memorandum books of the respective years. 3. Corn, meat and other necessaries furnished her. These will be found in an account stated and signed by Willm. Hickman, and Garth and Mousley’s accounts, and some articles in my own memorandum books. On the other hand I am chargeable to her for some stock
 (cattle) bought of her when she rented her estate to me; and for the rents of her estate. I was to give her £6 sterlg. a hand. At first there were five hands. Then little Sal came into the crop for about two years before she was drowned. Old Samson died, after which there were but 4. hands. If after furnishing the necessaries of the year and monies paid for her to others any balance of that year’s rent remained in my hands it is to go towards discharging so much of the interest of Kippen & Co’s account.
